Luke, J.
1. The defendant was convicted of assault with intent to murder. A careful reading of the charge of the court discloses that it -is not subject to the attack made upon it in the motion for a new trial. Under the facts of this case the court was not bound, in the absence of a proper request, to charge the law of confessions. Sellers v. State, 99 Ga. 212 (25 S. E. 178). Neither did the court err in failing to charge the law relative to impeachment by contradictory statements. Whether a witness “be impeached or not is for the jury to say; and though others contradict him, the jury may believe him in preference to them.” Williams v. State, 69 Ga. 14 (28).
2. The evidence authorized the verdict, no error of law is shown, and the judgment of the court in overruling the motion for a new trial is

Affirmed.


Broyles-, O. J., and Bloodworfh, J., concur.